Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 16 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     
                        
                        Monsieura bord de la Ville de Paris le 16. 8bre 1781
                     
                     C’est avec bien du plaisir que je fais mon compliment à Votre Excellence de la distinction avec laquelle vos troupes ont enlevé une des redouttes que nous avons pris aux Ennemies et je prie Votre Excellence d’être persuadée que je partage bien Sincerement tout ce qui peut contribuer à sa gloire et à sa propre satisfaction.  Je suis aussi impatient que Votre Excellence, de voir que les vents ne permettent point aux Vaisseaux destinés a remonter la riviere d’york de suivre ce projet: la mer n’est point comme la terre, elle nous gourmande quelque fois et nous n’avons pas encore trouvé les moyens d’aller contre les vents, mais je puis assurer Votre Excellence que du moment qui’ils pourront monter, ile le feront, soit de jour, soit de nuit si les pilottes veulent l’Entreprendre.  j’ai l’honneur d’assurer Votre Excellence qu’il ne m’est venû aucun Pilotte autre que le Capne Lilly; et ce seul pilote n’est point suffisant pour les deux Vauxs et surtout s’il arrive un malheur.  Puisse Dieu nous en preserver!
                     Je supplie Votre Excellence de faire en sorte que les Batteaux plats approchent des Vaisseaux tout de suitte afin que par leurs moyens, mes Bâtiments soyent preservés des Brulôts, si on en envoyoit pendant la nuit.  J’ai l’honneur d’être avec un attachement aussi sincere que respectueux De Votre Excellence Le trés humble et trés obeissant serviteur
                     
                        Le Comte de Grasse
                     
                     
                        on me fait Esperer que J’aurois le plaisir dembrasser V. Ex. sous peu de Jour Jamais Compliment naura Eté fait d’un si bon Coeur et jamais persone ne Vous aura Serré dans ses Bras avec autant de plaisir que Je le ferais par les Sentiments que V. Ex. ma inspiré.
                     
                     
                  
                  TranslationSir
                     It is with much pleasure that I make you my Compliments to your Excellency upon the distinguished manner in which your troops have carried one of the Redoubts which we have taken from the enemy, and I pray your Excellency to be persuaded that I participate very sincerely in all that contributes to your Glory and satisfaction.
                     I am as impatient as your Excellency can be that the Wind will not permit the Vessels destined for the service to ascend York River—the sea is not like the land, it deceives us sometimes and we have not yet found out a method of sailing against the Wind: But I can assure your Excellency that the Moment it can be done it shall be done, be it by day or night if the pilots will undertake it.  I have the honor to assure your Excellency that no other pilot than Capt. Lilly has come down, and that pilot alone is not sufficient for both Vessels—and if an accident should happen to him—God preserve us.
                     I entreat your Excellency to make an arrangement that the flat Boats may approach my Vessels speedily—to the end that by their means my Vessels may be preserved from the Fire Ships if they should send them upon them in the Night.  I have the honor to be with an attachment equally sincere and respectful, Your Excellency’s very humble and very obedient servant
                     
                        Le Comte de Grasse.
                     
                     
                        I am given to hope that I shall soon have the pleasure of embracing Y. Ex.  Never can anyone press you in his arms with more heartfelt pleasure from the sentiments which Y. Ex. has inspired.
                     
                     
                  
               